DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 

Response to Amendment
Applicant’s amendment and remarks filed on 7/28/2021 have been entered. In the amendment, the specification has been amended.  Claims 1-4, 11, 14, and 15 have been amended. 
An informality remains in Applicant’s amendment to the specification.  Moreover, with regard to “e.g.” vs. “e.g.,” Applicant asserts that the omission of a comma following “e.g.” and “i.e.” is a convention proper in British English, and also cites MPEP 608.01 as explicitly stating that “Examiners should not object to the specification and/or claims in patent applications merely because applicants are using British English spellings (e.g., colour) rather than American English spellings. It is not necessary to replace the British English spellings with the equivalent American English spellings in the U.S. patent applications. Note that 37 CFR 1.52(b)(1)(ii) only requires the application to be in the 
It appears Applicant underlines opening and closing square double brackets in the marked copy of the amended specification.  Please note that underlining is used for inserted text.  The square double brackets merely denote deletions, and are not inserted text (as that term would be understood by, say, the printing department formatting a patent for issue), so that the underlining of square double brackets should not be done in amendments if the square double brackets are there to show a deletion. 
The objections to claims 1, 3, 4, 11, and 14 have been withdrawn.  
The rejections of claim 2, 14, and 15 under 35 U.S.C. § 112(b) have been withdrawn.  A new rejection of claim 15 under 35 U.S.C. § 112(b) is set forth below. 
Response to Arguments
Applicant’s arguments, see Remarks, pp. 9-10, filed 7/28/2021, with respect to the rejection of claims 1, 2, and 7-15 under 35 U.S.C. § 112(a) have been fully considered and are persuasive.  The rejection of claims 1, 2, and 7-15 under 35 U.S.C. § 112(a) has been withdrawn. 
Applicant’s arguments, see Remarks, pp. 9-10, filed 7/28/2021, with respect to the rejection of claim 1 under 35 U.S.C. § 103 have been fully considered and are persuasive.  The rejection of claim 1 under 35 U.S.C. § 103 has been withdrawn. 

Terminal Disclaimer
The terminal disclaimer filed on 7/28/2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of any patent granted on pending reference Application Number(s) 15/904,096 has been reviewed and is accepted. 
The terminal disclaimer filed on 7/28/2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of U.S. Patent No. 10,830,588 has been reviewed and is accepted. 
The terminal disclaimer has been recorded.
The provisional rejection of claims 1-15 on the ground of nonstatutory double patenting as being unpatentable over claims 1-15 of copending Application No. 15/904,096 has been overcome. 
The rejection of claims 1-15 on the ground of nonstatutory double patenting as being unpatentable over claims 1, 2, and 4-15 of U.S. Patent No. 10,830,588 has been overcome

Specification
The disclosure is objected to because of the following informalities: 
Page 5, line 1: "-," appears instead of "-".  
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 15 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 15 recites the limitation "the three-dimensional scan" in lines 5-6 and in line 7.  There is insufficient antecedent basis for this limitation in the claim.

Allowable Subject Matter
Claims 1-14 are allowed. 
The following is an examiner’s statement of reasons for allowance: 
Independent claim 1 recites a surveying device comprising: a base defining a base axis (A); a support structure which is arranged to be rotatable around the base axis (A) and which defines a rotation axis (B) which is oriented orthogonally relative to the base axis (A); an emitting unit for emitting a measuring signal; a receiving unit comprising a detector for detecting g reflected measuring signal; a rotation unit mounted on the support structure for providing emission and reception of the measuring signal in defined directions, wherein: the rotation unit comprises a rotation body which is mounted so as to rotate around the rotation axis (B) and the rotation body comprises at least one reflecting scanning mirror which is arranged tilted relative to the rotation axis (B) and provides defined deflection of the measuring signal; and a controlling and processing unit, wherein: the surveying device comprises at least one projector fixedly arranged with the support structure, defines a particular optical axis, and is configured to direct a light pattern at a scene, the position and shape of the pattern are controllable by the controlling and processing unit, the rotation body comprises at least one deflecting surface which is independent and spatially separated from the scanning mirror, and the at least one projector and the rotation body are configured and arranged relative to each other in a predetermined range of alignment of the rotation body around the rotation axis (B), the optical axis of the at least one projector is deflected by the at least one deflecting surface, a field of view of the at least one projector is deflected and defined by the deflection of the optical axis so that the field of view comprises a defined field angle around the rotation axis (B), and a parallax-free light pattern projection is providable with the surveying device. 
The claimed limitations as recited in combination in independent claim 1, in particular “wherein: the surveying device comprises at least one projector fixedly arranged with the support structure” and “the at least one projector and the rotation body are configured and arranged relative to each other in a predetermined range of alignment of the rotation body around the rotation axis (B)” are neither anticipated by nor found obvious over the prior art of record. 
The closest prior art, Matsumoto et al. (US 2012/0249997), teaches a surveying device comprising: a base defining a base axis (A); a support structure which is arranged to be rotatable around the base axis (A) and which defines a rotation axis (B) which is oriented orthogonally relative to the base axis (A); an emitting unit for emitting a measuring signal; a receiving unit comprising a detector for detecting reflected measuring signal; a rotation unit mounted on the support structure for providing emission and reception of the measuring signal in defined directions, wherein: the rotation unit comprises a rotation body which is mounted so as to rotate around the rotation axis (B) and the rotation body comprises at least one reflecting scanning mirror which is arranged tilted relative to the rotation axis (B) and provides defined deflection of the measuring signal; and a controlling and processing unit, wherein: the surveying device defines a particular optical axis, and is configured to direct a light pattern at a scene, the position and shape of the pattern are controllable by the controlling and processing unit, the optical axis of the at least one projector is deflected by the at least one deflecting surface, a field of view of the at least one projector is deflected and defined by the deflection of the optical axis so that the field of view comprises a defined field angle around the rotation axis (B). 
Another prior art reference, Kumagai et al. (US 7,127,822, teaches that it was known at the time of the present application to relay projection optics to a scanning mirror via deflection optics different from the scanning optics. 
However, no available prior art discloses, teaches, or fairly suggests the claimed limitations as recited in combination in independent claim 1, in particular “wherein: the surveying device comprises at least one projector fixedly arranged with the support structure” and “the at least one projector and the rotation body are configured and arranged relative to each other in a predetermined range of alignment of the rotation body around the rotation axis (B)”. 
This statement is not intended to necessarily state all the reasons for allowance or all the details why the claims are allowed and has not been written to specifically or impliedly state that all the reasons for allowance are set forth (MPEP 1302.14). 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.” 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
The references made herein are done so for the convenience of the applicant.  They are in no way intended to be limiting. The prior art should be considered in its entirety. 
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL L MURPHY whose telephone number is (571)270-3194. The examiner can normally be reached M-F 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Isam Alsomiri can be reached on 571-272-6970. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DANIEL L MURPHY/Primary Examiner, Art Unit 3645